DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, it is unclear if the cutting board and the upper body are two separate elements.  Should the claim read,”a cutting board comprising an upper body’?.  By using the terminology of, “both have”, it appears that they are two separate elements.  
It is also unclear as to whether you are claiming that the underside is below the top surface or is it the front side, the middle, the back side, the left side and the right side that is below the top surface.
In claims 1 and 11, line 10, you claim, “a first end to an outlet end”.  A fist end and outlet end of what, it is unclear as to what this limitation is referring to.
In reference to the claims which describe the sloping direction of the grooves are confusing.  You claim a high point, and a low point, and define the high point as being near the middle of the back side, and the low point being at either the outlet end or the drain hole.   You also claim that the grooves extend both clockwise and counter clockwise from from a starting point. You have not defined the outlet end or the fist end. Also the various names for the starting point or outet end or high point and low point makes it confusing to determine exactly what you are claiming.  The groove appears to be one contiuous groove that exteds from the drain hole.  By claiming that it extends clockwise and couter clockwise from a starting point makes it appear that there are two grooves that extend from a starting or middle point to the outlet end or drain hole.  Also, that does not appear to be any depiction in the drawings of the actual slopes that are being claimed.  Review and revision of the claims is requested.
In claims 4 and 14, it is unclear as to what is meant by, “the at the outlet end”.
In claims 6 and 16, it is unclear as to what is meant by, “by and left and right legs”.
In claims 9 and 19, it is unclear as to what is meant by, “in of the left and right legs”.
Claims 1 and 11 recites the limitation "the middle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recites the limitation "the outlet end of the drain grooves" in line 14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (2019/0320853) in view of Noro et al. (2014/0378035).
In reference to claims 1 and 11, Scott et al. teaches the apparatus and the method of a cutting board and an upper body both have a front side, a back side, a left side, and a right side, with the upper body also having a top surface, 112, a periphery and an underside below the top surface as well as the front side, the middle, the back side, the left side, and the right side, (fig. 2), a drain hole, 124, extending through the upper body from the top surface to the underside of the upper body, a drain-groove, 130, formed in the top surface extending from a first end to an outlet end and the outlet end of the drain-grooves being connected to the drain hole, (pp 0017).
In reference to claims 6 and 16 wherein upper body is supported by and left and right legs, 108, secured to the underside of the left and right sides of the upper body of the cutting board, (pp 0015).
Scott et al. teaches all the limitations of the claims except for the grooves being dual concentric nested drain grooves with the nested drain-grooves comprising a first groove and a superimposed, second drain-groove formed inside the first groove, the first groove being shallow and wide, the superimposed, second drain-groove being deeper and narrower than the first groove, wherein the drain-grooves slope deeper, from a high point on the top surface to a low point at the outlet end, wherein the drain-grooves extend proximate to the periphery and slope deeper, from a high point near the middle of the back side of the top surface to a low point at the drain hole near the middle of the front side, wherein the drain-grooves extend near the periphery from a starting point at a shallowest level near the, wherein the grooves extend both clockwise and counterclockwise from a starting point near the middle of the back side along the periphery to join at the outlet end and the drain hole near the front side.
Noro et al. teaches dual concentric nested drain grooves with the nested drain-grooves comprising a first groove and a superimposed, second drain-groove formed inside the first groove, the first groove being shallow and wide, the superimposed, second drain-groove being deeper and narrower than the first groove, (figs. 1D, 2C, 2D.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the drain groove of Scott et al. with a dual concentric nested groove, as taught by Noro et al. The Examnier notes that even though the Noro et al. teaches a groove in a polishing pad, the groove is also used for drainage flow of the polishing liquid during polishing.  Therefore one could incorporate the groove structure of Noro et al. into the groove of Scott et al, in order to enhance the drainage capabilities. 
It would have been further obvious to provide the tool with the drain-grooves slope deeper, from a high point on the top surface to a low point at the outlet end, wherein the drain-grooves extend proximate to the periphery and slope deeper, from a high point near the middle of the back side of the top surface to a low point at the drain hole near the middle of the front side, wherein the drain-grooves extend near the periphery from a starting point at a shallowest level near the, wherein the grooves extend both clockwise and counterclockwise from a starting point near the middle of the back side along the periphery to join at the outlet end and the drain hole near the front side.  Since Scott et al. teaches, “the depth of the drainage groove, 130, may be non-leve; such that the groove, 130 is sloped or angled to direct fluid”, (pp 0020).

Claim(s) 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. as modified by Noro et al. in further view of Russell (2018/0140141).
Scott et al. as modified by Noro et al. teaches all the limitations of the claims except for the left and right legs have recesses forming left and right drain pan rim slots between the recesses and the underside off the upper body, wherein a drain pan with a drain pan rim and a drain pan hollow is removably housed in a space below the underside of the upper body and supported by the left and right drain pan rim legs slots above the recesses, wherein the drain pan is slidably supported by the drain pan rim inserted into slots forming tracks between the underside of the upper body and on the top surfaces of the recesses in of the left and right legs and wherein feet are fastened to undersides of the legs and stop points are formed at the ends of the slots.
Russell teaches left, 24a, and right, 24b, legs have recesses forming left and right drain pan rim slots between the recesses and the underside off the upper body, wherein a drain pan, 15a, with a drain pan rim, 15c, and a drain pan hollow is removably housed in a space below the underside of the upper body and supported by the left and right drain pan rim legs slots above the recesses, wherein the drain pan is slidably supported by the drain pan rim inserted into slots forming tracks between the underside of the upper body and on the top surfaces of the recesses in of the left and right legs and wherein feet, 26, are fastened to undersides of the legs and stop points, 25, are formed at the ends of the slots, (pp 0021, 0024, 0025, figs. 2A and 2B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Scott et al. as modified by Noro et al. with the above listed limitations, as taught by Russell, and thus replace the drain container, 404, of Scott et al. with the drain pan, as taught by Russell, in order to provide a larger drain pan that spans the entire bottom surface of the cutting board and thus enhance the draining capabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Black, Sr. (2012/0242026), Funk (7,178,798) and Tashman (2,963,957) were cited to show other examples of cutting boards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 27, 2022
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723